DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office action is in response to communications filed on 11/8/2020.
Claims 3 and 8 have been amended.
Claims 13-20 have been added.
Claims 1-20 are pending.
Claim Objections
Claims 2, 3, 6 and 16 objected to because of the following informalities:  
In claim 2, the phrase “a predetermined mode, being one of aggregation, best path group selection, or duplication, of selected of the ordered series of data packets.;” should be - - a predetermined mode, being one of aggregation, best path group selection, or duplication, of selected of the ordered series of data packets; - -.
In claim 3, the phrase “determine from within the selected first group of channels, a second group of channels which have a latency value within a predetermined value, of the latency value” should be - - determine, from within the selected first group of channels, a second group of channels which have a latency value within a predetermined value of the latency value - -.
In claim 6, the phrase “between 10 milliseconds and 200 milliseconds;” should be - - between 10 milliseconds and 200 milliseconds. - -.
In claim 16, the phrase “between 10 milliseconds and 200 milliseconds;” should be - - between 10 milliseconds and 200 milliseconds. - -.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-10, and 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the limitations recite that "the predetermined mode is a best path group selection". However, claim 3 depends from claim 1, and claim 1 recites "a predetermined mode, being one of aggregation, best path group selection". Therefore, there is improper antecedent basis for the predetermined mode of claim 3.
Furthermore, claim 3 recites the limitations "the predetermined mode is a best path group selection". However, claim 3 incorporates, by reference, all of the limitations of claim 1, and claim 1 recites "the [...] channels receive one or more of the ordered series of data packets in accordance with the predetermined mode, being one of aggregation, best path group selection, or duplication, of selected of the ordered series of data packets". Therefore, claim 3 includes two limitations that conflict with each other: One limitation where the predetermined mode is broad enough to encompass multiple modes (i.e. aggregation, best path group selection, or duplication) and one limitation where the predetermined mode is limited to best path group selection. Therefore, the scope is unclear.
For examination purposes, claim 3 has been interpreted as omitting the broad limitation so that the predetermined mode cannot be aggregation or duplication, as recited in claim 1.
Regarding claims 4-7, the limitations of claims 4-7 invoke, by reference, all of the limitations of claim 3. Therefore, claims 4-7 are rejected for the same reasons as set forth in the rejection of claim 3, above.
Regarding claim 8, the limitations recite "a predetermined mode". However, claim 8 depends from claim 1, and claim 1 recites "a predetermined mode". Therefore, there is improper antecedent basis for the predetermined mode of claim 8.
Regarding claims 9-10, the limitations invoke, by reference, all of the limitations of claim 8. Therefore, claims 9-10 are rejected for the same reasons as set forth in the rejection of claim 8, above.
Regarding claim 13, the limitations recite that "the predetermined mode is a best path group selection". However, claim 13 depends from claim 2, and claim 2 recites "a predetermined mode, being one of aggregation, best path group selection". Therefore, there is improper antecedent basis for the predetermined mode of claim 13.
Furthermore, claim 13 recites the limitations "the predetermined mode is a best path group selection". However, claim 13 incorporates, by reference, all of the limitations of claim 2, and claim 2 recites "a predetermined mode, being one of aggregation, best path group selection, or duplication, of selected of the ordered series of data packets". Therefore, claim 13 includes two limitations that conflict with each other: One limitation where the predetermined mode is broad enough to encompass multiple modes (i.e. aggregation, best path group selection, or duplication) and one limitation where the predetermined mode is limited to best path group selection. Therefore, the scope is unclear.
For examination purposes, claim 13 has been interpreted as omitting the broad limitation so that the predetermined mode cannot be aggregation or duplication, as recited in claim 2.
Regarding claims 14-17, the limitations of claims 14-17 invoke, by reference, all of the limitations of claim 3. Therefore, claims 14-17 are rejected for the same reasons as set forth in the rejection of claim 13, above.
Regarding claim 18, the limitations recite "a predetermined mode". However, claim 18 depends from claim 2, and claim 2 recites "a predetermined mode". Therefore, there is improper antecedent basis for the predetermined mode of claim 18.
Regarding claims 19-20, the limitations invoke, by reference, all of the limitations of claim 18. Therefore, claims 19-20 are rejected for the same reasons as set forth in the rejection of claim 18, above.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 11-12 is/are rejected under 35 U.S.C. 102(A)(1) as being anticipated by Martinez et al. (US 20100287274 A1, hereinafter Martinez).
Regarding claim 1, Martinez discloses a method for using User Datagram Protocol to manage sending of data packets over multiple available data packet transmission channels, the method includes the following steps: 
a) allocating a unique identity to each data packet including an order indicator to form an ordered series of data packets (¶[0131], "a single data stream is sent from a sending endpoint 101 to a receiving endpoint 102"; ¶[0133], "The single data stream is then partitioned into multiple data packets (1602). Each of the multiple data packets has header information which identifies a sequence identifier indicating an in-sequence position of the data packet in the single data stream (e.g., a string used to represent the sequence number)" - since two packets can't be in the same position at the same time the sequence number would be unique); 
b) transmitting one of more of the ordered series of data packets on a predetermined one of the available data packet transmission channels at a predetermined rate for transmission using User Datagram Protocol (¶[0133], "Different portions of the partitioned data packets are then sent over different ones of the multiple physical interfaces 105a and 105b to 108a and 108b in accordance with the designation (1604)"; ¶[0071], "bondable virtual interfaces 236 and 336 have the basic functionality to split or combine data [...]. Thus, different types of bondable virtual interfaces may be created. Three examples of such bondable virtual interfaces are: a simple TCP Bondable virtual interface, a simple UDP bondable virtual interface, and a feedback TCP bondable virtual interface"; ¶[0072], "A simple UDP bondable virtual interface is a bondable virtual interface consisting of multiple physical network interfaces, and sending data with each interface using standard UDP datagrams"; ¶[0135], "using a UDP connection" - a predetermined rate is inherent since the packets are transmitted and a rate is necessary for transmission; ¶[0133], "Each of the multiple data packets has header information which identifies a sequence identifier indicating an in-sequence position of the data packet in the single data stream"); 
c) receiving after a predetermined measuring interval, data representative of one or more data packet transmission channel conditions associated with prior transmissions of one or more of the ordered series of data packets transmitted using User Datagram Protocol (¶[0133], "An acknowledgment is then sent over each of the multiple physical interfaces from the receiving endpoint 102 to the sending endpoint 101 indicating an amount of data received on each of the different ones of the multiple physical interfaces 105a and 105b to 108a and 108b (1607). The acknowledgment includes an indication of any changes in the data capacity throughput for each of the multiple physical interfaces 105a and 105b to 108a and 108b on the recipient side" - since throughput is a measurement of data over time, and the acknowledgement is eventually sent, a predetermined measuring interval is inherent); 
d) determining using the one or more conditions to make available further of the ordered series of data packets to a predetermined one of the available data packet transmission channels at a predetermined rate for transmission using User Datagram Protocol according to one of a predetermined data packet distribution mode (¶[0138], "depending on the data capacity throughput of the multiple physical interfaces 105a and 105b to 108a and 108b determined in block 1601, the sending endpoint 101 may repartition the portion of not received data packets, and send the repartitioned data packets over one or more of available ones of the multiple physical interfaces. In a case that the portion of data packets was not received because of a physical interface failure, the sending endpoint 101 will repartition the portion of not received data packets, and send the repartitioned data packets over one or more remaining multiple physical interfaces. As a result, the sending endpoint 101 can decide on the best method of sending the data packets so as to ensure that the data packets are received, and received in an efficient manner"), 
wherein the available data packet transmission channels receive one or more of the ordered series of data packets in accordance with the predetermined mode, being one of aggregation, best path group selection, or duplication, of selected of the ordered series of data packets (¶[0138], "depending on the data capacity throughput of the multiple physical interfaces 105a and 105b to 108a and 108b determined in block 1601, the sending endpoint 101 may repartition the portion of not received data packets, and send the repartitioned data packets over one or more of available ones of the multiple physical interfaces. In a case that the portion of data packets was not received because of a physical interface failure, the sending endpoint 101 will repartition the portion of not received data packets, and send the repartitioned data packets over one or more remaining multiple physical interfaces. As a result, the sending endpoint 101 can decide on the best method of sending the data packets so as to ensure that the data packets are received, and received in an efficient manner" - i.e. best path group mode since data is not transmitted over failed links).
Regarding claim 2, Martinez discloses a method for using User Datagram Protocol to manage reception of data packets, each data packet having an order indicator, over multiple available data packet transmission channels, the method includes the following steps: 
a. receiving data packets using User Datagram Protocol from one or more of the available data packet transmission channels (¶[0133], "Different portions of the partitioned data packets are then sent over different ones of the multiple physical interfaces 105a and 105b to 108a and 108b in accordance with the designation (1604). The different portions of the partitioned data packets are then received at the receiving endpoint 102 (1605)"); 
b. sorting the data packets received using the order indicator (¶[0133], "Each of the multiple data packets has header information which identifies a sequence identifier indicating an in-sequence position of the data packet in the single data stream [...] The single data stream is then reconstructed at the receiving endpoint 102 by combining the received partitioned data packets into the single data stream in accordance with the header information of the multiple data packets (1606)"; ¶[0134], "because each of the data packets has header information which identifies a correct position of the data packet in the single data stream, the receiving endpoint is able to combine the data packets into a single data stream, regardless of the order in which the data packets are received"); 
c. determining from one or more of the received data packets, one or more data packet transmission channel conditions (¶[0133], " An acknowledgment is then sent over each of the multiple physical interfaces from the receiving endpoint 102 to the sending endpoint 101 indicating an amount of data received on each of the different ones of the multiple physical interfaces 105a and 105b to 108a and 108b (1607). The acknowledgment includes an indication of any changes in the data capacity throughput for each of the multiple physical interfaces 105a and 105b to 108a and 108b on the recipient side" - determining inherent); 
d. transmitting over an available data packet transmission channel, after a predetermined measuring interval, a datagram containing data representative of one or more data packet transmission channel (¶[0133], "An acknowledgment is then sent over each of the multiple physical interfaces from the receiving endpoint 102 to the sending endpoint 101 indicating an amount of data received on each of the different ones of the multiple physical interfaces 105a and 105b to 108a and 108b (1607). The acknowledgment includes an indication of any changes in the data capacity throughput for each of the multiple physical interfaces 105a and 105b to 108a and 108b on the recipient side") and 
data representative of a rate of datagram transmission associated with selected of an ordered series of data packets (¶[0136], "Furthermore, in block 1607, the amount of data received on each of the multiple physical interfaces can be indicated by identifying a byte index that is expected to be received on each of the multiple physical interfaces") 
wherein the available data packet transmission channels make available none, one or more of the ordered series of data packets in accordance with a predetermined mode, being one of aggregation, best path group selection, or duplication, of selected of the ordered series of data packets. (¶[0138], "depending on the data capacity throughput of the multiple physical interfaces 105a and 105b to 108a and 108b determined in block 1601, the sending endpoint 101 may repartition the portion of not received data packets, and send the repartitioned data packets over one or more of available ones of the multiple physical interfaces. In a case that the portion of data packets was not received because of a physical interface failure, the sending endpoint 101 will repartition the portion of not received data packets, and send the repartitioned data packets over one or more remaining multiple physical interfaces. As a result, the sending endpoint 101 can decide on the best method of sending the data packets so as to ensure that the data packets are received, and received in an efficient manner" - i.e. best path group mode since data is not transmitted over failed links); and 
e. making available the received data packets as an ordered series of data packets (¶[0134], "because each of the data packets has header information which identifies a correct position of the data packet in the single data stream, the receiving endpoint is able to combine the data packets into a single data stream, regardless of the order in which the data packets are received").
Regarding claim 11, Martinez discloses a non-transitory computer program product for using User Datagram Protocol to manage sending of data packets over multiple available data packet transmission channels, the computer program product comprising a non-transitory computer-readable storage medium containing computer program code that when executed causes one or more processors to perform the steps (¶[0045]-[0047], a computer including a memory and processing unit to perform recited steps).
The remaining limitations of claim 11 are similar in scope to those of claim 1. Therefore, claim 11 is rejected for the same reasons as set forth in claim 1, above.
Regarding claim 12, Martinez discloses a non-transitory computer program product for using User Datagram Protocol to manage reception of data packets, each data packet having an order indicator, over multiple available data packet transmission channels, the method includes the following steps, the computer program product comprising a non-transitory computer-readable storage medium containing computer program code that when executed causes one or more processors to perform the steps (¶[0049]-[0051], a computer including a memory and processing unit to perform recited steps).
The remaining limitations of claim 12 are similar in scope to those of claim 2. Therefore, claim 12 is rejected for the same reasons as set forth in claim 2, above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8-10 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martinez (US 20100287274 A1) in view of Kolding et al. (US 20190379597 A1, hereinafter Kolding), and further in view of Plamondon et al. (CA 2679951 A1, hereinafter Plamondon).
Regarding claim 8, Martinez discloses a method according to claim 1.
Martinez does not disclose that a predetermined mode is a duplication including the steps: detection by a sender of non-zero lost packets on all available channels; determination that packet loss percentage is above a configurable predetermined threshold; switching the transmission of all data packets on all the available channels.
Kolding discloses a predetermined mode is a duplication including the steps: detection by a sender of non-zero lost packets on all available channels (¶[0031], "packetization module 305 also accesses information indicating capacities 345 of the paths. The capacities 345 is received prior to receiving data in the streams 315, 325 or concurrently with receiving the data in the streams 315, 325. The capacities 345 indicate one or more of bandwidths available for transmission over the paths, reliability of the paths to indicate which paths are preferentially (or always) selected for multipath/redundant transmission" (e.g. high reliability would indicate low packet loss));
switching the transmission of all data packets on all the available channels (¶[0032], "The packetization module 305 populates the packets 335, 340 based on the requirements 330 and the capacities 345. In the illustrated embodiment, the requirements 330 indicate that the stream 315 is a time-critical stream. The packetization module 305 therefore duplicates the messages 310-312 so that copies of the messages 310-312 are transmitted over both paths").
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Martinez in view of Kolding so that a predetermined mode is a duplication including the steps: detection by a sender of non-zero lost packets on all available channels; and switching the transmission of all data packets on all the available channels.
One of ordinary skill in the art would have been motivated because it would "improve reliability of the communication system 100 for mission critical messages" (Kolding, ¶[0021]).
The combined system of Martinez and Kolding does not disclose a determination that packet loss percentage is above a configurable predetermined threshold.
Plamondon discloses determination that packet loss percentage is above a configurable predetermined threshold (page 72, lines 4-7, "The device may determine, in response to the determined loss rate, a number of additional retransmissions. Additional retransmissions indicate the number of extra times the packet will be retransmitted" - see also page 69, lines 29-30, "if the connection has a high loss rate, the device may send a plurality of duplicate packets"); 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined system of Martinez and Kolding in view of Plamondon to include a determination that packet loss percentage is above a configurable predetermined threshold.
One of ordinary skill in the art would have been motivated because it would prevent wasting bandwidth when duplicate packets are not necessary due to network conditions.
Regarding claim 9, the combined system of Martinez, Kolding, and Plamond discloses a method according to claim 8 wherein configurable packet loss percentage is within a range 0.01 % to 4% (Plamondon, page 72, lines 12-13, "The loss rate threshold may comprise any number or percentage of packets lost, including without limitation 1%, 2% […]").
Regarding claim 10, the combined system of Martinez, Kolding, and Plamond discloses a method according to claim 9 wherein the configurable packet loss percentage is 2% (Plamondon, page 72, lines 12-13, "The loss rate threshold may comprise any number or percentage of packets lost, including without limitation 1%, 2% […]").
Regarding claim 18, Martinez discloses a method according to claim 2.
Martinez does not disclose that a predetermined mode is a duplication including the steps: detection by a sender of non-zero lost packets on all available channels; determination that packet loss percentage is above a configurable predetermined threshold; switching the transmission of all data packets on all the available channels.
Kolding discloses a predetermined mode is a duplication including the steps: detection by a sender of non-zero lost packets on all available channels (¶[0031], "packetization module 305 also accesses information indicating capacities 345 of the paths. The capacities 345 is received prior to receiving data in the streams 315, 325 or concurrently with receiving the data in the streams 315, 325. The capacities 345 indicate one or more of bandwidths available for transmission over the paths, reliability of the paths to indicate which paths are preferentially (or always) selected for multipath/redundant transmission" (e.g. high reliability would indicate low packet loss));
switching the transmission of all data packets on all the available channels (¶[0032], "The packetization module 305 populates the packets 335, 340 based on the requirements 330 and the capacities 345. In the illustrated embodiment, the requirements 330 indicate that the stream 315 is a time-critical stream. The packetization module 305 therefore duplicates the messages 310-312 so that copies of the messages 310-312 are transmitted over both paths").
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Martinez in view of Kolding so that a predetermined mode is a duplication including the steps: detection by a sender of non-zero lost packets on all available channels; and switching the transmission of all data packets on all the available channels.
One of ordinary skill in the art would have been motivated because it would "improve reliability of the communication system 100 for mission critical messages" (Kolding, ¶[0021]).
The combined system of Martinez and Kolding does not disclose a determination that packet loss percentage is above a configurable predetermined threshold.
Plamondon discloses determination that packet loss percentage is above a configurable predetermined threshold (page 72, lines 4-7, "The device may determine, in response to the determined loss rate, a number of additional retransmissions. Additional retransmissions indicate the number of extra times the packet will be retransmitted" - see also page 69, lines 29-30, "if the connection has a high loss rate, the device may send a plurality of duplicate packets"); 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined system of Martinez and Kolding in view of Plamondon to include a determination that packet loss percentage is above a configurable predetermined threshold.
One of ordinary skill in the art would have been motivated because it would prevent wasting bandwidth when duplicate packets are not necessary due to network conditions.
Regarding claim 19, Martinez discloses a method according to claim 18 wherein configurable packet loss percentage is within a range 0.01 % to 4% (Plamondon, page 72, lines 12-13, "The loss rate threshold may comprise any number or percentage of packets lost, including without limitation 1%, 2% […]").
Regarding claim 20, Martinez discloses a method according to claim 19 wherein the configurable packet loss percentage is 2% (Plamondon, page 72, lines 12-13, "The loss rate threshold may comprise any number or percentage of packets lost, including without limitation 1%, 2% […]").
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20200120015 A1, which discloses " communicating device situated behind a residential gateway capable of implementing the QUIC (Quick UDP Internet Connection) protocol and connected to a plurality of paths Pi" (¶[0071]), "discovering said plurality of paths Pi" (¶[0072]), and "sending to said gateway one or more messages specifying a respective connection identifier C_ID # i for each of said respective paths Pi" (¶[0073]).
US 20180324642, which discloses "if a measured packet loss rate associated with the communication link exceeds the activation threshold, the base station 605 may activate the duplication of packets. The base station 605 may activate the duplication of packets" (¶[0184]).
US 20180279175 A1, which discloses "In response to determining that the available bandwidth of the selected modem is below the quality threshold (i.e., determination block 712=“Yes”), the scheduler may determine whether packets are being assigned to all modems in determination block 802. In various embodiments, the scheduler may determine whether UDP packets are being assigned to all modems [...] the scheduler may determine whether any modems meet the selection criterion in determination block 724 as discussed above" (¶[0094]), " In response to determining that a modem meets the selection criterion (i.e., determination block 724=“Yes”), the scheduler may set the modem of the plurality of modems meeting the selection criterion as the selected one of the plurality of modems" (¶[0091]), and "a scheduler 1002 may receive per path statistics through the MC (or MN). In various embodiments, modems may provide their available rates, queue sizes, and/or air interface available bandwidth estimates through the MC (or MN) interface. In various embodiments, the scheduler 1002 may determine an estimate of the round-trip delay and end-to-end bandwidth based on the exchange of sender and receiver reports exchanged with the destination device" (¶[0097]).
US 9871720 B1, which discloses "Packet duplication using encapsulation can be performed for a stream of network packets (e.g., that are part of a network connection between a sending host and a destination host). For example, for each network packet the sending host can create two encapsulating network packets each with a copy of the original network packet but with different network path indicators" (col. 6, lines 16-24) and "When a packet with a sequence number S arrives, the index S in the table is checked. 2a. If the index is not already marked, entry S is marked, and the packet is delivered (processed by the destination host). 2b. Otherwise, the packet is discarded because it is a duplicate" (col. 8, lines 59-65).
US 20110105226 A1, which discloses ¶[0409], "if the client device 205 experiences packet loss above a specified threshold (e.g., a specified number of dropped packets over a specified duration), latency above a specified threshold and/or a data rate below a specified threshold while downloading the temporary decoder 2900, in one embodiment, it attempts to reconnect to the hosting service 210 through an alternate route (typically by connecting to a different IP address or different domain name) to determine if a better connection can be obtained".
US 20170142535 A1, ¶[0067], "If any of the indications provided by each of sink devices 104A-104E indicate that the number audio packets lost or delayed is above a predetermined threshold, latency improvement logic 106 may determine that the wireless channel is poor and determine a new wireless channel to be used for sink devices 104A-104E".
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BORIS D GRIJALVA LOBOS whose telephone number is (571)272-0767. The examiner can normally be reached M-F 10:30AM to 6:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-272-7952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BORIS D GRIJALVA LOBOS/               Primary Patent Examiner, Art Unit 2446